UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 29, 2012. OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-10255 NETWORK EQUIPMENT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-2904044 (State of incorporation) (I.R.S. Employer Identification Number) 6900 Paseo Padre Parkway Fremont, CA 94555-3660 (Address of principal executive office) (ZIP Code) (510) 713-7300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): o Yesx No The number of shares outstanding of the registrant's Common Stock, par value $0.01, as of July 27, 2012 was 30,587,000. Page 1 of 24 NETWORK EQUIPMENT TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at June 29, 2012 and March 30, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Loss – Three Months Ended June 29, 2012 and June 24, 2011 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended June 29, 2012 and June 24, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 21 Item 4.Controls and Procedures 22 PART II.OTHER INFORMATION Item 1.Legal Proceedings 22 Item 1A.Risk Factors 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Mine Safety Disclosure 23 Item 5.Other Information 24 Item 6.Exhibits 24 SIGNATURES 24 Page 2 of 24 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Balance Sheets (Unaudited — in thousands, except par value) June 29, 2012 March 30, 2012 Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash Accounts receivable, net of allowances of $263 at June 29, 2012 and $212 at March 30, 2012 Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Other assets Total assets $ $ Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of 7¼% redeemable convertible subordinated debentures — Total current liabilities Long-term liabilities: 3¾% convertible senior notes 7¼% redeemable convertible subordinated debentures Capital lease obligation, less current portion 63 73 Other long-term liabilities Total long-term liabilities Commitments and contingencies – See Note 8 Stockholders’ equity: Preferred stock ($0.01 par value; 5,000 shares authorized; none outstanding) — — Common stock ($0.01 par value; 75,000 shares authorized; 30,587 and 30,550 shares outstanding at June 29, 2012 and March 30, 2012) Additional paid-in capital Treasury stock, at cost (11,811 ) (11,811 ) Accumulated other comprehensive loss (2,071 ) (2,145 ) Accumulated deficit (246,976 ) (240,970 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements Page 3 of 24 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited — in thousands, except per share amounts) Three Months Ended June 29, 2012 June 24, 2011 Revenue: Product $ $ Service and other Total revenue Costs of revenue: Cost of product Cost of service and other Total cost of revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Restructure and other costs — Total operating expenses Loss from operations (5,453 ) (7,935 ) Interest income 42 Interest expense (551 ) (553 ) Other income (expense), net (5 ) 34 Loss before taxes (5,967 ) (8,348 ) Income tax provision 38 72 Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Common and common equivalent shares, basic and diluted Condensed Consolidated Statements of Comprehensive Loss: Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments 91 83 Gross unrealized holding gains (losses) on available-for-sale securities (22 ) 80 Less: Reclassification adjustments for (gains) losses included in net loss 5 (36 ) Comprehensive loss $ ) $ ) See accompanying notes to condensed consolidated financial statements Page 4 of 24 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Statements of Cash Flows (Unaudited — in thousands) Three Months Ended June 29, 2012 June 24, 2011 Cash and cash equivalents at beginning of period $ $ Cash flows from operating activities: Net loss ) ) Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation, amortization, and accretion Stock-based compensation expense Provision for deferred income taxes 28 62 Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) Accounts payable ) Accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of short-term investments ) ) Proceeds from sales and maturities of short-term investments Purchases of property and equipment ) ) Changes in restricted cash (1 ) — Net cash provided by investing activities Cash flows from financing activities: Issuance of common stock 1 1 Repurchase of common stock ) ) Payments under capital lease and note payable obligations ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash 74 79 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at end of period $ $ Other cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing activities: Net unrealized gain (loss) on available-for-sale securities ) 44 See accompanying notes to condensed consolidated financial statements Page 5 of 24 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Notes to Condensed Consolidated Financial Statements Note 1. Description of Business and Summary of Significant Accounting Policies Nature of Business:Network Equipment Technologies, Inc. (the Company or NET) provides network and VoIP solutions to enterprises and government agencies that seek to reduce the cost to deploy next generation unified and secure communications applications. For over a quarter of a century, NET has delivered solutions for multi-service networks requiring high degrees of versatility, security and performance. Today, the Company’s broad family of products enables interoperability and integration with existing networks for migration to secure IP-based communications. Broadening NET’s voice solutions, Quintum Technologies (Quintum), now a part of NET, is a VoIP innovator whose applications bring the reliability and clarity of public telephone networks to Internet telephony and unified communications. NET was founded in 1983. Merger Agreement with Sonus Networks, Inc.: On June 18, 2012, Network Equipment Technologies, Inc. (“NET”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Sonus Networks, Inc. (“Sonus”), and Navy Acquisition Subsidiary, Inc., a direct wholly-owned subsidiary of Sonus (“Merger Sub”), pursuant to which, subject to the satisfaction or waiver of certain conditions, Merger Sub will merge with and into NET and NET will become a direct wholly-owned subsidiary of Sonus (the “Merger”). On the terms and subject to the conditions of the Merger Agreement, at the effective time of the Merger (the “Effective Time”), each share of common stock, par value $0.01 per share, of NET (the “NET Common Stock”) issued and outstanding immediately prior to the Effective Time (other than shares owned by (i) Sonus, Merger Sub or any other direct or indirect wholly-owned subsidiary of Sonus, (ii) NET or any direct or indirect wholly-owned subsidiary of NET or (iii) stockholders who have properly exercised and perfected appraisal rights under Delaware law) will be converted automatically into the right to receive $1.35 in cash (the “Merger Consideration”), without interest. The Merger Agreement provides that, at the Effective Time, each (i) NET stock option that is unexpired, unexercised and outstanding as of the Effective Time, whether vested or unvested, and that has an exercise price per share that is less than the Merger Consideration, and (ii) NET restricted stock unit (“RSU”) that is outstanding as of the Effective Time, will be assumed by Sonus and will become exercisable to acquire Sonus stock. The vesting of such assumed options and RSUs will not be accelerated as a result of the consummation of the Merger, provided that if the service of the holder of such assumed option or RSU to the surviving corporation of the Merger, Sonus or any other affiliate of Sonus is terminated by such entity (and in connection therewith such holder does not thereafter commence service with Sonus or an affiliate of Sonus such that vesting of such assumed option or RSU would continue) on or before December 31, 2012 for a reason other than (i) a willful act by such holder that constitutes misconduct or fraud and has a material adverse effect on the entity terminating such holder or (ii) a conviction of such holder of a felony crime, such assumed option or RSU shall upon such termination vest and become exercisable in full. The Merger Agreement provides further that, immediately prior to the Effective Time, each NET stock option that is unexpired, unexercised and outstanding and that has an exercise price per share that is greater than or equal to the Merger Consideration shall vest and become exercisable in full and will, to the extent not exercised, terminate and cease to be outstanding without consideration at the Effective Time. The Merger Agreement provides that, prior to the closing of the Merger, in accordance with the respective terms and requirements of the existing indentures referred to below, the Company will prepare supplemental indentures for each of (i) the 7 1/4 % Convertible Subordinated Debentures due 2014 issued by NET under the Indenture, dated as of May 15, 1989 (“1989 Debentures” and the “1989 Indenture,” respectively), between NET and U.S. Bank National Association (“U.S. Bank”), successor to Morgan Guaranty Trust Company of New York, and (ii) the 3 3/4% Convertible Senior Notes due 2014 issued by NET under the Indenture, dated as of December 17, 2007 (“2007 Notes” and the “2007 Indenture,” respectively), between NET and U.S. Bank, which supplemental indentures shall provide, among other things, that, from and after the Effective Time, in lieu of being convertible into shares of NET Common Stock, the 1989 Debentures and the 2007 Notes will be convertible into the kind and amount of Merger Consideration that would have been receivable upon the consummation of the Merger by a holder of the number of shares of NET Common Stock issuable on conversion of such 1989 Debentures or 2007 Notes, respectively, as of the Effective Time. At the closing of the Merger, the supplemental indentures will be executed and delivered to U.S. Bank. Page 6 of 24 Index NET and Sonus’ respective obligations to complete the Merger are subject to customary conditions, including (i) the approval by the holders of a majority of the outstanding shares of the NET Common Stock entitled to vote on the Merger (the “Stockholder Approval”) and (ii) the absence of any injunction, judgment or ruling prohibiting the Merger. Moreover, each party’s obligation to consummate the Merger is subject to certain other conditions, including (i) the accuracy of the other party’s representations and warranties (subject to materiality exceptions) and (ii) the other party’s compliance with its covenants and agreements contained in the Merger Agreement (subject to materiality exceptions). The consummation of the Merger is not subject to a financing condition. NET has made customary representations and warranties and covenants in the Merger Agreement, including covenants regarding: (i) the conduct of NET’s business prior to the consummation of the Merger and (ii) the calling and holding of a meeting of NET’s stockholders for the purpose of obtaining the Stockholder Approval. In addition, under the terms of the Merger Agreement, NET agreed not to solicit or support any alternative acquisition proposals, subject to specified exceptions for the Company to respond to and support unsolicited proposals in the exercise of the fiduciary duties of the Board of Directors. NET will be obligated to pay a termination fee of $1,250,000 to Sonus upon termination of the Merger Agreement under specified circumstances, including if NET terminates the Merger Agreement in accordance with its terms to accept a unsolicited superior proposal. The Merger is expected to close in the third quarter of calendar year 2012. Liquidity:With the exception of fiscal 2008, the Company has incurred net losses since fiscal 1998. The Company believes that existing cash, cash equivalents and short-term investments will be sufficient to fund operations for at least the next twelve months. However, if the effects of the restructuring that the Company commenced in January 2012 and continued in March 2012 are not materially consistent with management’s expectations, the Company may encounter cash flow and liquidity issues during that period, which may require the Company to evaluate alternatives and take appropriate steps to address such issues, either by further reducing cash consumption, raising additional capital, or a combination of measures. If such steps are needed the Company cannot be assured that it will be able either to sufficiently reduce cash consumption without adverse effects on its business or to obtain additional capital on acceptable terms, if at all. Significant Accounting Policies:The unaudited condensed consolidated financial statements of the Company included herein have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Accordingly, they do not contain all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The condensed consolidated balance sheet as of March 30, 2012 was derived from the Company’s audited consolidated financial statements. These financial statements should be read in conjunction with the March 30, 2012 audited consolidated financial statements and notes thereto included in the Company’s Form 10-K for fiscal year 2012, as filed with the SEC. The results of operations for the three months ended June 29, 2012 are not necessarily indicative of the results to be expected for the fiscal year ending March 29, 2013 or any future period. The Company’s fiscal year ends on the last Friday in March. In most years, the fiscal year is 52 weeks, with each quarter comprised of thirteen weeks, which allows comparability of quarter over quarter results. Fiscal year 2012 included a 53rd week, with the extra week included in the three month period ended September 30, 2011. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) considered necessary to present fairly the financial position as of June 29, 2012, the results of operations for the three months ended June 29, 2012 and June 24, 2011, respectively and the cash flows for the three months ended June 29, 2012 and June 24, 2011, respectively. There have been no material changes to the Company’s significant accounting policies during the three months ended June 29, 2012, as compared to the significant accounting policies disclosed in Note 1 of the Consolidated Financial Statements in the Company’s Annual Report on Form 10-K (as amended) for the year ended March 30, 2012. Recently Issued Accounting Standards:In June 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This ASU amends ASC 220 to allow an entity the option to present income and comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity. In December 2011, the FASB issued guidance which indefinitely defers the guidance related to the presentation of reclassification adjustments. As the Company has historically presented a separate statement of comprehensive income (loss), the adoption of this ASU did not have any effect uponits financial statement presentation. Page 7 of 24 Index Note 2. Financial Instruments Short-term investments at June 29, 2012 and March 30, 2012 consisted of the following: (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value June 29, 2012 U.S. Treasury notes $ $
